DETAILED ACTION

Currently pending claims are 1 – 20.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

As per claims 1, 14 & 15 are rejected under 35 U.S.C. 101 because the claimed invention may be directed to software per se which is directed to non-statutory subject matter.  Examiner notes for a system / apparatus claim, at least one recited element, in the claim body, must be a hardware component; however, the claim recited as a functinal module or transmitter may be reasonably interpreted as being not limited to hardware elements according to the instant specification (SPEC-PG.PUB: Para [0246] and Para [0069]: (i) a module can be realized as a software component – Para [0246], and (ii) a transmitter can be a device, a software program or an application – Para [0069]) and thus the claim may be merely directed to software per se as a non-statutory subject matter for an apparatus claim.  It is respectfully suggested by the Examiner to amend the claim limitation in the claim body, for example, to explicitly include (comprise) “at least one hardware processor (or processor device)”.   Any other claims not addressed are rejected by virtue of their dependency.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As per claims 5, 6 & 11, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 9 & 14 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ristock (U.S. Patent 8,639,758). 

As per claim 14 & 17, Ristock teaches a transmitter having: 
a first communication module for transmitting a providing inquiry data set (Ristock: Col. 10 Line 57 – 65: transmitting a request (or inquiry) for accessing / tracking a  resource which is stored and protected by a resource management system), wherein 
the providing inquiry data set comprises a providing request for a resource assigned to an object (Ristock: Col. 10 Line 42 – 47: the submitted request for a resource that is associated with (assigned to), at least, a storage device of a resource owner), 
the providing inquiry data set comprises transmitter information of the transmitter of the providing inquiry data set (Ristock: Col. 10 Line 57 – 65: (a) see above (b) data parameter submitted in the request (or inquiry) includes, at least, a security token associated with a sender (requester) application for the purpose of validation for accessing / tracking the protected resource, wherein (c) the sender (requester) application constitutes one type of a transmitter – this is consistent with the disclosure of the instant specification (SPEC-PG-PUB: Para [0069]: a transmitter can be a device, a software program or an application);
the providing inquiry data set comprises an object-specific object data set for the object (Ristock: see above & Col. 4 Line 49 – 65: a data entity indicating, on the request (inquiry), which resource data to be accessed that is stored and protected by a resource management system constitutes one type of object-specific object data set). 

As per claim 1, 15, 16 & 18, the claim limitations are met as the same reasons as that set forth in the paragraph above regarding to claim 14 with the exception of the feature(s) of: 
- a distributed database system (Ristock: see above & Col. 1 Line 38 – 62: operating on a database system to enable network-based authorization mechnism) having 
- a second communication module for receiving the providing inquiry data set (Ristock: see above); 
- a first checking module for checking the transmitter on the basis of the transmitter information, wherein the first checking module provides a corresponding transmitter checking result (Ristock: Col. 10 Line 57 – 65: (a) see above (b) data parameter submitted in the request (or inquiry) includes, at least, a security token associated with a sender (requester) application for the purpose of validation for accessing / tracking the protected resource, wherein (c) the sender (requester) application constitutes one type of a transmitter – this is consistent with the disclosure of the instant specification (SPEC-PG-PUB: Para [0069]: a transmitter can be a device, a software program or an application); 
- a first storage module for storing the providing inquiry data set with the corresponding transmitter checking result in an inquiry transaction (Ristock: Col. 10 Line 42 – 65: see above), wherein 
- the inquiry transaction is stored by the distributed database system (Ristock: see above), 
- the inquiry transaction communicates to a predefined number of receivers by the distributed database system (Ristock: see above & Figure 3 / E-304 and Col. 8 Line 27 – 29, Col. 6 Line 4 – 6, Col. 10 Line 42 – 47 and Col. 4 Line 47 – 48 / Line 60 – 67: communicating to at least a majority of members of resource owners to determine whether meeting a requirement of a pre-determined number of (consensus) votes (more than 50%) of a quorum to confirm the authorization of the request event – this is consistent with the disclosure of the instant specification (SPEC-PG-PUB: Para [0232] – [0241]: an authorization requirement of exceeding 50% (i.e. majority) of all expected authorization releases w.r.t. (e.g. E_voters) to confirm a provision of the requested resource (SPEC-PG.PUB: Para [0241] Last sentence)),
- the predefined number of receivers is ascertained on the basis of the transmitter checking result and the transmitter information and the object-specific object data set and the providing inquiry data set (Ristock: see immediate above); 
- a predefined number of inquiry processing nodes (Ristock: see immediate above), wherein 
- the receivers are at least one portion of the inquiry processing nodes, 
- the inquiry processing nodes in each case ascertain an object-specific authorization release on the basis of the providing request, the object-specific object data set and the transmitter information (Ristock: see immediate above), 
- an authorization control module for ascertaining a total authorization release of the resource assigned to the object (Ristock: see immediate above), wherein 6680000. 01111-NY 
- the respective object-specific authorization releases of the respective inquiry processing nodes are taken into account for ascertaining the total authorization release (Ristock: see immediate above and Para [0241] / Last sentence: determining whether meeting a requirement of a pre-determined number of (consensus) votes (more than 50%) of a quorum to confirm the authorization of the request event – this is consistent with the disclosure of the instant specification (SPEC-PG-PUB: Para [0232] – [0241]: an authorization requirement of exceeding 50% (i.e. majority) of all expected authorization releases w.r.t. (e.g. E_voters) to confirm a provision of the requested resource (SPEC-PG.PUB: Para [0241] Last sentence); and
- a resource release module, wherein 
- providing the resource assigned to the object is controlled by the total authorization release (Ristock: see immediate above).  

As per claim 2 – 3, Ristock wherein the transmitter information comprises at least one of digital signature, a unique identifier, a transmitter address, and a cryptographic key (Ristock: see above  & Col. 10 Line 57 – 65: data parameter submitted in the request (or inquiry) includes, at least, a security token associated with a sender (requester) application for the purpose of validation for accessing / tracking the protected resource, wherein (c) the sender (requester) application constitutes one type of a transmitter – this is consistent with the disclosure of the instant specification (SPEC-PG-PUB: Para [0069]: a transmitter can be a device, a software program or an application).  

As per claim(s) 9 & 19 – 20, the claims contain(s) similar limitations to claim(s) 1 and thus are rejected with the same rationale.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4 – 8 & 10 – 12 are rejected under 35 U.S.C.103 as being unpatentable over Ristock (U.S. Patent 8,639,758), in view of Ramachandran et al. (U.S. Patent 2018/0285810).  

As per claim 4, Ramachandran (& Ristock) teaches the resources are at least one of energy ,water, raw materials, products and payment means (Ramachandran: Abstract & Para [0005] / Last sentence, Para [0006] / [0109] / [0118]: (a) providing a resource supply-chain infrastructure for tracking and recording the resources using a plurality of sensors w.r.t. a set of IoT (Internet of Things) devices in a distributed blockchain ledgers to monitor the state change of the system devices and (b) the resources that are assigned to a product (as one type of objects (e.g.) a food product) can be electricity energy or water in a distributed blockchain ledgers – this is fully consistent with the disclosure of the instant specification (SPEC-PG-PUB: Para [0070] and Para [0004]: the resource are energy and/or water and/or raw material and/or product in a distributed blockchain ledgers).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification that resources are at least one of energy ,water, raw materials, products and payment means because Ramachandran teaches to alternatively, effectively and securely provide a resource supply-chain infrastructure for tracking and recording the resources using a plurality of sensors w.r.t. a set of IoT (Internet of Things) devices in a distributed blockchain ledgers to monitor the state change of the system devices (see above) within the Ristock’s system of controlling and managing the resource which is stored and protected by a resource management system (see above). 

	As per claim 5, Ramachandran (& Ristock) teaches wherein the transmitting is controlled by a state change of the object that is detected by a sensor, for example the object comprises the sensor, for example the transmitter comprises the sensor (Ramachandran: see above & Para [0006]: the resource supply chain is tracked using a plurality of sensors in a distributed blockchain ledgers to monitor the state change of the system using a set of IoT (Internet of Things) devices).  See the same rationale of combination applied herein as above in rejecting the claim 4.

As per claim(s) 6, 7 and 12, the claims contain(s) similar limitations to claim(s) 4 & 5 and thus are rejected with the same rationale.

As per claim 8 and 10, Ramachandran (& Ristock) teaches providing request comprises a quantity or number of the resource to be provided, and a destination or an address to which the resource is intended to be provided (Ramachandran: see above & Figure 16 (Use Case 2): (a) limited total number of resources and (b) to/from (SRC/DEST) address(es)).  See the same rationale of combination applied herein as above in rejecting the claim 4.


As per claim 11, Ramachandran (& Ristock) teaches the control system comprises a registration module for registering the object by m a registration data set, - the registration data set comprises a unique identifier of the object, a date of manufacture of the object, a value of the object, a procurement costs of the object, an object state of the object at a predefined point in time and/k an object type, a manufacturer of the object andan approved transmitter for the providing inquiry data set, - for example the object state is ascertained at a predefined point in time by a sensor of the object, - the predefined point in time is a registration date of the object at the control system, 6880000. 01111-NY- the registration data set is stored in one or more transactions of the distributed database system (Ramachandran: see above & Figure 2 / E-200 and Para [0063] / [0088] / [0054]).  See the same rationale of combination applied herein as above in rejecting the claim 4.

Claim 13 is rejected under 35 U.S.C.103 as being unpatentable over Ristock (U.S. Patent 8,639,758), in view of Mercuri et al. (U.S. Patent 2019/0013933).  

As per claim 13, Mercuri (& Ristock) teaches wherein data blocks of the distributed database system are linked to one another via a cryptographic hash function (Mercuri: Para [0010] and Para [0116] Line 9 – 12: linking the hash blockchain objects (data blocks) in a distributed blockchain ledgers).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification of linking data blocks of the distributed database system to one another via a cryptographic hash function because Mercuri teaches to alternatively, effectively and securely provide a linkage on the hash blockchain objects (data blocks) in a distributed blockchain ledgers (see above) within the Ristock’s distributed database system of controlling and managing the resource which is stored 
and protected by a resource management system (see above). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788. The examiner can normally be reached Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





---------------------------------------------------
                  /Longbit Chai/
           Longbit Chai E.E. Ph.D.
    Primary Examiner, Art Unit 2431
                   No. #2337 – 2022
---------------------------------------------------